Citation Nr: 1622006	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-48 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

3.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1972.  He had service in the Air National Guard from February 1972 to May 1998.  The Veteran was a fighter pilot, and his decorations included two awards of the Distinguished Flying Cross.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, during the course of the appeal, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and for a psychiatric disability are addressed in the REMAND portion of the decision.  


FINDINGS OF FACT

1.  On January 11, 2016, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw the claim of entitlement to an increased rating for bilateral hearing loss disability.  

2.  The Veteran's low back disability, diagnosed as degenerative joint disease, degenerative disc disease, and status post ruptured disc L5, first manifested in service.  


CONCLUSIONS OF LAW

1.  The Veteran has met the criteria to withdraw of the appeal of the issue of entitlement to an increased rating for bilateral hearing loss disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A low back disability diagnosed as, degenerative joint disease, degenerative disc disease, and status post ruptured disc L5, is the result of an injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has withdrawn this appeal with respect to the issue of entitlement to an increased rating for bilateral hearing loss disability.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

Service Connection

The Veteran contends that his back disability is primarily the result of an injury sustained in service and the cumulative effect of vibrations and jolts sustained during a long career as a fighter pilot.  After reviewing the record, the Board agrees.   

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The evidence shows that the Veteran sustained a low back strain on active duty in November 1967 and that he reinjured his back during annual field training in August 1975.  Following the August 1975 injury, there was a formal investigation showing that the injury occurred in the line of duty.  

Since 1975, the Veteran's service treatment records and examination reports are replete with complaints and findings of a low back disorder.  During an October 2008 VA examination, X-rays of the lumbar spine confirmed the presence of degenerative arthritis and degenerative disc disease, and the diagnosis was status post ruptured disc at L5.  

Considering the evidence of initial low back injury in service, the 1975 line of duty determination following that injury, the chronicity of low back complaints since that time, and the current diagnoses, the Board finds that the Veteran meets the criteria for service connection for a low back disability.  Accordingly, service connection for a low back disability is warranted, and to that extent, the appeal is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

The appeal of the issue of entitlement to an increased rating for bilateral hearing loss disability is dismissed.

Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis and degenerative disc disease, and status post ruptured disc at L5, is granted.  


REMAND

The Veteran also seeks service connection for peripheral neuropathy of the upper and lower extremities and for a psychiatric disability, claimed as PTSD.  

The Veteran's service medical records show that following a low back injury on August 14, 1975, the Veteran sought treatment at the emergency room of the Northside Hospital in Atlanta, Georgia.  For approximately one month, he did not have a left Achilles reflex.  The emergency room records from the Northside Hospital have not been requested for association with the claims folder.  

During the January 2016 hearing, the Veteran reported that he had numbness in the upper and lower extremities.  

During VA treatment in August 2013, the Veteran requested a consultation for PTSD.  Neither the record of that consultation nor any other records showing treatment for PTSD have been associated with the claims folder.  In addition, he has not had a VA examination with respect to that claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for the names, addresses, and dates of treatment of all health care providers or facilities, VA and non-VA, where he has been treated for peripheral neuropathy of the upper and lower extremities and for any psychiatric disability.  That should include the records of August 15, 1974, back treatment at the emergency room of the Northside Hospital in Atlanta, Georgia.  After obtaining appropriate releases, request any records identified.

2.  Then, schedule the Veteran for an examination to determine the nature and etiology of any neurologic disabilities of the upper and lower extremities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all neurologic disabilities of the upper and lower extremities found.  The examiner should identify and explain the elements supporting each diagnosis.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that each neurologic disability of the upper and lower extremities first manifested in service or during the first year after service.  In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any neurologic disability of the upper and lower extremities is proximately due to or the result of a service-connected low back disability.  Further, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any neurologic disability of the upper and lower extremities has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected low back disability.  

3.  Then, schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disability present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all psychiatric disabilities found and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability diagnosed is related service or to any incident in service.  The rationale for the opinion should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that he has the right to submit additional evidence or argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


